

116 HR 2590 RS: DHS Overseas Personnel Enhancement Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 201116th CONGRESS1st SessionH. R. 2590[Report No. 116–97]IN THE SENATE OF THE UNITED STATESJune 11, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 10, 2019Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo require a Department of Homeland Security overseas personnel enhancement plan, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the DHS Overseas Personnel Enhancement Act of 2019. 2.Overseas personnel briefing (a)In generalNot later than 90 days after submission of the comprehensive 3-year strategy required under section 1910 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and every 180 days thereafter, the Secretary of Homeland Security shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding Department of Homeland Security personnel with primary duties that take place outside of the United States.
 (b)RequirementsThe briefings required under subsection (a) shall include the following: (1)A detailed summary of, and deployment schedule for, each type of personnel position with primary duties that take place outside of the United States and how each such position contributes to the Department of Homeland Security’s counterterrorism mission.
 (2)Information related to how the geographic and regional placement of such positions contributes to the Department’s counterterrorism mission.
 (3)Information related to any risk mitigation plans for each geographic and regional placement, including to address counter-intelligence risks.
 (4)Information regarding the costs of deploying or maintaining personnel at each geographic and regional placement, including information on any cost-sharing agreement with foreign partners to cover a portion or all the costs relating to such deployment or maintenance.
 (5)Maintain and enhance practices to guard against counter-espionage and counter-intelligence threats, including cyber threats, associated with Department personnel.
 (6)Information regarding trends in foreign efforts to influence such personnel while deployed overseas to contribute to the Department’s counterterrorism mission.
 (7)Information related to the position-specific training received by such personnel before and during placement at a foreign location.
 (8)Challenges that may impede the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including technical, resource, and administrative challenges.
 (9)The status of efforts to implement the strategy referred to in subsection (a). (10)The status of efforts (beginning with the second briefing required under this section) to implement the enhancement plan under section 3.
				3.Overseas personnel enhancement plan
 (a)In generalNot later than 90 days after the first briefing required under section 2, the Secretary shall submit to the Committee on Homeland Security of the House and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to enhance the effectiveness of Department of Homeland Security personnel at foreign locations.
 (b)Plan requirementsThe plan required under subsection (a) shall include proposals to— (1)improve efforts of Department of Homeland Security personnel at foreign locations, as necessary, for purposes of providing foreign partner capacity development and furthering the Department’s counterterrorism mission;
 (2)as appropriate, redeploy Department personnel to respond to changing threats to the United States; (3)enhance collaboration among Department personnel at foreign locations, other Federal personnel at foreign locations, and foreign partners;
 (4)improve the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including to address technical, resource, and administrative challenges; and
 (5)maintain practices to guard against counter-espionage threats associated with Department personnel. 4.TerminationThe briefing requirement under section 2 shall terminate on the date that is 4 years after the submission of the strategy referred to in such section.
	
 1.Short titleThis Act may be cited as the DHS Overseas Personnel Enhancement Act of 2019. 2.Overseas personnel briefing (a)In generalNot later than 90 days after submission of the comprehensive 3-year strategy required under section 1910 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and annually thereafter, the Secretary shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding Department personnel with primary duties that take place outside of the United States.
 (b)RequirementsThe briefings required under subsection (a) shall include the following: (1)A detailed summary of, and deployment schedule for, each type of personnel position with primary duties that take place outside of the United States and how each such position contributes to the Department's mission.
 (2)Information related to how the geographic and regional placement of such positions contributes to the Department's mission.
 (3)Information related to any risk mitigation plans for each geographic and regional placement, including to address counter-intelligence risks.
 (4)Information regarding the costs of deploying or maintaining personnel at each geographic and regional placement, including information on any cost-sharing agreement with foreign partners to cover a portion or all the costs relating to such deployment or maintenance.
 (5)Information on guidance and practices to guard against counter-espionage and counter-intelligence threats, including cyber threats, associated with Department personnel.
 (6)Information regarding trends in foreign efforts to influence such personnel while deployed overseas to contribute to the Department's mission.
 (7)Information related to the position-specific training received by such personnel before and during placement at a foreign location.
 (8)Challenges that may impede the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including technical, resource, and administrative challenges.
 (9)The status of efforts to implement the strategy referred to in subsection (a). (10)The status of efforts (beginning with the second briefing required under this section) to implement the enhancement plan under section 3.
				3.Overseas personnel enhancement plan
 (a)In generalNot later than 90 days after the first briefing required under section 2, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to enhance the effectiveness of Department personnel at foreign locations.
 (b)Plan requirementsThe plan required under subsection (a) shall include proposals to— (1)improve efforts of Department personnel at foreign locations, as necessary, for purposes of providing foreign partner capacity development and furthering the Department's mission;
 (2)as appropriate, redeploy Department personnel to respond to changing threats to the United States, consistent with the limits on the resources of the Department;
 (3)enhance collaboration among Department personnel at foreign locations, other Federal personnel at foreign locations, and foreign partners;
 (4)improve the communication of information between Department personnel at foreign locations and Department entities in the United States, including to address technical, resource, and administrative challenges; and
 (5)maintain practices to guard against counter-espionage threats associated with Department personnel. 4.TerminationThe briefing requirement under section 2 shall terminate on the date that is 4 years after the submission of the strategy referred to in subsection (a) of such section.
 5.DefinitionsIn this Act— (1)the term Department means the Department of Homeland Security; and
 (2)the term Secretary means the Secretary of Homeland Security.September 10, 2019Reported with an amendment